84937: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23032: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84937


Short Caption:ADVENTURES INT'L, LLC VS. SG VEGAS OWNER, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A851990Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAdventures International, LLCBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


AppellantITCO, CorporationBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


RespondentSG Vegas Owner, LLCAleem A. Dhalla
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Charles E. Gianelloni
							(Snell & Wilmer, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/29/2022Filing FeeFiling Fee due for Appeal. (SC)


06/29/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-20464




06/29/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-20466




06/29/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-20468




06/29/2022MotionFiled Appellant's Emergency Motion for Stay. (SC)22-20530




06/29/2022Filing FeeFiling Fee Paid. $250.00 from Brandon Phillips.  E-Payment Ref. no. 22062921269462. (SC)


06/30/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-20611




06/30/2022Notice/IncomingFiled Respondent's Notice of Appearance for Kelly H. Dove. (SC)22-20685




06/30/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have until July 6, 2022, to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent is likewise directed to file a response to this order on or before July 6, 2022.  Given the foregoing potential jurisdictional defects, we defer any action on appellants' emergency motion for stay until further order of this court.  (SC)22-20699




07/06/2022MotionFiled Respondent's Response to Order to Show Cause. (SC)22-21232




07/06/2022MotionFiled Appellants' Response to Order to Show Cause and Notice of Voluntary Dismissal. (SC)22-21326




07/21/2022Order/DispositionalFiled Order Dismissing Appeal.  "This appeal is dismissed."  fn1[Given this order, appellants' June 29, 2022, emergency motion for stay is denied.]  SNP22-JH/LS/DH  (SC)22-23032





Combined Case View